DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on August 24, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2020 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor Devices With String Select Channel For Improved Upper Connection.

Election/Restrictions
Applicant’s election of Species 1 (Fig. 4A) drawn to claims 1-4, 8-16, 18, 20-23, and 29-30 in the reply filed on April 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claim 21 is objected to because of the following informalities:  the final line of claim 21 includes a typo in the form of a second period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, 11-12, 14, 18, 20, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imai (US 2019/0267391).
	Claim 1, Imai discloses (annotated Fig. 24A below and Fig. 30 a semiconductor device comprising (Fig. 30): 	an alternating arrangement (alternating arrangement of 32/46) of gate layers (46, electrically conductive layers, Para [0213]) and interlayer dielectric layers (32, insulating layers, Para [0213]) stacked on (32/46 stacked on 10) a substrate (10, substrate, Para [0231]); 		a channel structure (50/60/62, memory film/memory-level channel/dielectric core, Para [0189]) vertically extending (50/60/62 vertically extends through alternating 32/46) through the alternating arrangement of gate layers (46) and interlayer dielectric layers (32); 	a string select gate layer (154, drain select gate electrode, Para [0221]) disposed on (154 is on 50/60/62) the channel structure (50/60/62); and 	a string select channel layer (160, drain-select-level channel portion, Para [0209]) vertically extending through (160 vertically extends through 154) the string select gate layer (154) to contact (160 contacts sidewalls of 50/60) the channel structure (50/60/62), 	wherein the string select channel layer (60) includes a first portion (p1) below the string select gate layer (p1 is portion of 60 below 154 as shown in annotated Fig. 24A below), a second portion (p2) extending through the string select gate layer (p2 is portion of 60 extending through 154), and a third portion (p3) above the string select gate layer (p3 is portion of 60 above 154), and 	at least one of the first portion (p1) and the third portion (p3) includes a protruding region (under broadest reasonable interpretation (BRI) p1 has portions protruding 165 and 62 and p3 has portions protruding 190 and 182).

    PNG
    media_image1.png
    854
    888
    media_image1.png
    Greyscale

	Claim 8, Imai discloses (annotated Fig. 24A above and Fig. 30) the semiconductor device of claim 1, wherein the second portion (p2)  of the string select channel layer extends through (p2 extends through opening between 154 segments) a hole (opening between 154 segments has width of 160/150/152, hereinafter “hole”) formed through the string select gate layer (hole would go through 154s), and the second portion (p2) has a width less than a width of the hole (p2 has a smaller lateral width than hole).	Claim 9, Imai discloses (annotated Fig. 24A above and Fig. 30) the semiconductor device of claim 8, further comprising: a string select gate insulating layer (150, gate dielectrics, Para [0259]) surrounding the second portion (p2) of the string select channel layer in the hole (150 surrounds p2 in hole).	Claim 11, Imai discloses (annotated Fig. 24A above and Fig. 30) the semiconductor device of claim 1, wherein a lower surface of the first portion (p1) of the string select channel layer (160) is disposed lower than upper surfaces of the channel structure (lower surface of p1 is disposed lower than upper surfaces of 50/60).
	Claim 12, Imai discloses (updated annotated Fig. 24A below and Fig. 30) the semiconductor device of claim 11, wherein the first portion (p1) includes a pedestal protruding region (U1/L1) including a lower pedestal part (L1) seated between inner side surfaces of the channel structure (L1 is seated between inner side surfaces of 50/60), and an upper pedestal part (U1) disposed on the lower pedestal part (U1 disposed on L1).


    PNG
    media_image2.png
    854
    888
    media_image2.png
    Greyscale

	Claim 14, Imai discloses (updated annotated Fig. 24A below and Fig. 30) the semiconductor device of claim 11, wherein the first portion (p1) includes a plug protruding region (combination of U1/M1/L1 considered plug protruding region) including: 	a lower part (L1) seated between inner side surfaces of the channel structure (L1 seated between inner side surfaces of 50/60); 	a middle part (M1) disposed on the lower part and overlapping upper surfaces (M1 overlaps upper surfaces of 62 of 50/60/62) of the channel structure (50/60/62); and 	an upper part (U1) disposed on the middle part (U1 disposed on M1).

    PNG
    media_image3.png
    854
    888
    media_image3.png
    Greyscale

	Claim 18, Imai discloses (annotated Fig. 24A above and Fig. 30) the semiconductor device of claim 1, further comprising (Fig. 30): a peripheral circuit region (9/700, substrate semiconductor layer/semiconductor device, Para [0144]) disposed below (9/700 below 10) the substrate (10) and including a base substrate (9) and circuit elements (700, semiconductor device for peripheral circuitry, Para [0144]) disposed on (700 disposed on 9) the base substrate (9).		Claim 20, Imai discloses (annotated Fig. 24A below and Fig. 30) a semiconductor device comprising (Fig. 30): 	gate layers (46, electrically conductive layers, Para [0213]) stacked on (46 stacked on 9/10) a substrate (9/10, substrate, Para [0231]); 		a channel layer (50/60, memory film/memory-level channel, Para [0189]) extending (50/60 vertically extends through 46) through the gate layers (46); 	a string select gate layer (154, drain select gate electrode, Para [0221]) disposed on (154 is on 50/60) the channel layer (50/60); and 	a string select channel layer (160, drain-select-level channel portion, Para [0209]) vertically extending through (160 vertically extends through 154) the string select gate layer (154) to contact (160 contacts sidewalls of 50/60) the channel layer (50/60), 	wherein the string select channel layer (60) includes a first portion (p1) below the string select gate layer (p1 is portion of 60 below 154 as shown in annotated Fig. 24A below) including a first protruding region (region of p1 that protrudes 62, hereinafter “r1”), a second portion (p2) extending through the string select gate layer (p2 is portion of 60 extending through 154), and a third portion (p3) above the string select gate layer (p3 is portion of 60 above 154) including a second protruding region (region of p3 protruding 182, hereinafter “r2”).

    PNG
    media_image1.png
    854
    888
    media_image1.png
    Greyscale
	Claim 23, Imai discloses (annotated Fig. 24A above and Fig. 30) the semiconductor device of claim 20, wherein a lower surface of the first portion (p1) of the string select channel layer (160) is disposed lower than upper surfaces of the channel layer (lower surface of p1 is disposed lower than top upper surfaces of 50/60).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-11, 14-16, and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka (US 2020/0051995).
Claim 1, Tanaka discloses (annotated Fig. 10J below and Fig. 15) a semiconductor device comprising (Fig. 15): 	an alternating arrangement (alternating arrangement of 32/46, Para [0158]) of gate layers (46, word-line-level electrically conductive layers, Para [0158]) and interlayer dielectric layers (32, insulating layers, Para [0158])  stacked on (32/46 stacked on 10) a substrate (10, substrate, Para [0158]); 		a channel structure (160, vertical semiconductor channels, Para [0137])  vertically extending through (160 extends through alternating 32/46) the alternating arrangement of gate layers (46) and interlayer dielectric layers (32); 	a string select gate layer (246, drain-select-level electrically conductive layers, Para [0125])  disposed on (246 is on 160) the channel structure (160); and 	a string select channel layer (260/63, vertical semiconductor channel/drain region, Para [0126])  vertically extending (260 vertically extends through 246) through the string select gate layer (246) to contact the channel structure (260 contacts inner sidewalls of 160), 	wherein (annotated Fig. 10J below) the string select channel layer (260/63) includes a first portion (p1) below the string select gate layer  (p1 is portion of 260 below 242 that will become 246 in later figures), a second portion (p2) extending through the string select gate layer (p2 is portion of 260 extending through 242 which will be 246 later), and a third portion (p3) above the string select gate layer (p3 is portion of 260 above 242 which will be 246 later), and 	at least one of the first portion (p1) and the third portion (p3) includes a protruding region (pro1, region of p1 protruding laterally level with 70, pro2, region of p3 laterally protruding region through 73).

    PNG
    media_image4.png
    846
    1003
    media_image4.png
    Greyscale
	Claim 2, Tanaka discloses (annotated Fig. 10J above and Fig. 15) the semiconductor device of claim 1, wherein the first portion (p1) includes a first protruding region (pro1) having a first width greater than a second width of an upper part of the first portion (p1) contacting the second portion (pro1 has lateral width greater than a lateral width of upper part of p1 contacting p2), and a third width of a lower part (lower, portion of p1 contacting 160) of the first portion contacting the channel structure (p1 has larger lateral width than lower).	Claim 3, Tanaka discloses (annotated Fig. 10J above and Fig. 15) the semiconductor device of claim 2, wherein the third portion (p3) includes a second protruding region (pro2) has a fourth width greater than a fifth width of a lower part (lower part of p3 contacting p2, hereinafter “lower2”) of the third portion (p3) contacting the second portion (pro2 has a greater filled lateral width (since 63 fills the space) than lower2).	Claim 4, Tanaka discloses (annotated Fig. 10J above and Fig. 15) the semiconductor device of claim 3, further comprising: 	a string select channel pad (63, drain region, under BRI considered pad, Para [0107]) seated between inner side surfaces of the third portion (p3) of the string select channel layer (63 is seated between inner side surfaces of 260 in p3) and disposed in the second protruding region (portion of 63 is disposed in pro2).	Claim 10, Tanaka discloses (annotated Fig. 10J above and Fig. 15) the semiconductor device of claim 4, wherein the string select channel pad (63) includes a portion extending downwardly from the second protruding region (63 has a portion extending downwardly from pro2 region).	Claim 11, Tanaka discloses (annotated Fig. 10J above and Fig. 15) the semiconductor device of claim 1, wherein a lower surface of the first portion (p1) of the string select channel layer (260/63) is disposed lower than upper surfaces of the channel structure (lower surface of p1 is disposed lower than upper surfaces of 160).	Claim 14, Tanaka discloses (updated annotated Fig. 10J below and Fig. 15) the semiconductor device of claim 1, wherein the first portion (p1) includes a plug protruding region (U1/M1/L1) including: 	a lower part (L1) seated between inner side surfaces of the channel structure (L1 is seated between inner side surfaces of 160); 	a middle part (M1) disposed on (M1 is disposed on L1) the lower part (L1) and overlapping upper surfaces of the channel structure (M1 overlaps upper surfaces of 160); and 	an upper part (U1) disposed on (U1 is disposed on M1) the middle part (M1).

    PNG
    media_image5.png
    846
    1003
    media_image5.png
    Greyscale
	Claim 15, Tanaka discloses (annotated Fig. 10J above and Fig. 15) the semiconductor device of claim 14, wherein the lower part (L1) has a first region width (L1 has a lateral width, hereinafter “lat1”), the middle part (M1) has a second region width (M1 has a lateral width, hereinafter “lat2”)  greater than the first region width (lat2 is greater than lat1), and the upper part (U1) has a third region width (largest lateral width of U1, hereinafter “lat3”) less than the second region width (lat3 has a smaller later width than lat2) and greater than (lat3 has a greater lateral width than interface lateral width of p1 and p2) a width (interface lateral width of p1 and p2) of the first portion (p1) of the string select channel layer (260/63) contacting the second portion (p2) of the string select channel layer (260/63).	Claim 16, Tanaka discloses (annotated Fig. 10J above and Fig. 15) the semiconductor device of claim 15, wherein the channel structure (160) includes a channel layer (602, second semiconductor channel layer, Para [0077]), and a lower surface of the middle part (M1) of the plug protruding region (U1/M1/L1) contacts an upper surface of the channel layer (lower surface of M1 contacts upper surface of 602).	Claim 20, Tanaka discloses (annotated Fig. 10J below and Fig. 15) a semiconductor device comprising (Fig. 10J): 	gate layers (46, word-line-level electrically conductive layers, Para [0125])  stacked on (46 stacked on 10) a substrate (10, substrate, Para [0136]); 	a channel layer (160, vertical semiconductor channels, Para [0137]) extending through the gate layers (160 extends through 46); 	a string select gate layer (246, drain-select-level electrically conductive layers, Para [0125]) disposed on the channel layer (246 disposed on 160); and 	a string select channel layer (260/63, vertical semiconductor channel/drain region, Para [0126]) extending through the string select gate layer (260 extends through 246) to contact the channel layer (260 contacts inner sidewalls of 160), 	wherein (annotated Fig. 10J below) the string select channel layer (260/63) includes a first portion (p1) below the string select gate layer (p1 is portion of 260 below 242 that will become 246 in later figures) including a first protruding region (pro1, region of p1 protruding laterally level with 70), a second portion (p2) extending through the string select gate layer (p2 is portion of 260 extending through 242 which will be 246 later), and a third portion (p3) above the string select gate layer (p3 is portion of 260 above 242 which will be 246 later) including a second protruding region (pro2, region of p3 laterally protruding region through 73).

    PNG
    media_image6.png
    846
    1003
    media_image6.png
    Greyscale
	Claim 21, Tanaka discloses (annotated Fig. 10J above and Fig. 15) the semiconductor device of claim 20, wherein the first protruding region (pro1) has a first width greater than a second width of an upper part of the first portion (p1) contacting the second portion (pro1 has a first lateral width greater than a second lateral width of an upper portion of p1 contacting p2), and a third width of a lower part (lower, part of p1 contacting 160) of the first portion (p1) contacting the channel layer (pro1 has larger lateral width than lateral width of lower).	Claim 22, Tanaka discloses (annotated Fig. 10J above and Fig. 15) the semiconductor device of claim 21, wherein the second protruding region (pro2) has a fourth width greater than a fifth width of a lower part (lower part of p3 contacting p2, hereinafter “lower2”) of the third portion (p3) contacting the second portion (pro2 has a greater filled lateral width (since 63 fills the space) than lower2).

Claim(s) 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Nishikawa (US 2020/0006358).	Claim 29, Nishikawa discloses (annotated Fig. 43B below and 44A) a semiconductor device comprising: 		gate layers (46, word lines/control gate electrodes, Para [0146]) stacked on (46 stacked on 10) a substrate (Fig. 44A, 10, substrate, Para [0163]); 	a channel structure (55, memory stack structures, Para [0164]) including a channel pad (602, connection channel portion, Para [0198]) and a channel layer (601, semiconductor channel portion, Para [0198]) and extending through the gate layers (55 extends through 46); and 	a string select gate layer (346H, drain-select-level electrically conductive layers, Para [0219]) disposed on (346H is on 55) the channel structure (55) and including a string select channel layer (603, drain-select-level semiconductor channel portion, Para [0228[) extending through (603 extends through 346H) the string select gate layer (346H) to contact the channel pad (603 directly contacts 602) and the channel layer (603 electrically contacts 601 through 602, Para [0228]),	wherein the string select channel layer (603) includes a first portion (p1) below the string select gate layer (p1 is portion of 603 below 346H as shown in annotated Fig. 43B below) including a first protruding region (portion of p1 protruding through 70 and 602, hereinafter “r1”) having a first width (r1 has a first lateral width), a second portion (p2) extending through the string select gate layer (p2 is portion of 603 extending through 346H), and a third portion (p3) above the string select gate layer (p3 is portion of 603 above 346H) including a second protruding region (portion of p3 protruding through 132T, hereinafter “r2”) having a second width greater than the first width (lateral width of r2 is greater than lateral width of r1).

    PNG
    media_image7.png
    683
    888
    media_image7.png
    Greyscale
	Claim 30, Nishikawa discloses (annotated Fig. 43B above and 44A) the semiconductor device of claim 29, wherein the first protruding region (r1, portion of p1 protruding through 70 and 602) is one of a pedestal protruding region and a plug protruding region (r1 takes on a shape of a plug and thus is considered a plug protruding region).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	Claim 13 recites “wherein the lower pedestal part has a first region width, and the upper pedestal part has a second region width less than the first region width and greater than a width of the first portion of the string select channel layer contacting the second portion of the string select channel layer.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819